

 EXHIBIT 10.62
 
EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT dated as of October 18, 2004, among NATIONAL PENN
BANCSHARES, INC., a Pennsylvania business corporation and registered bank
holding company (“NPB”); NATIONAL PENN BANK, a national banking association
(“Bank”); and H. Anderson Ellsworth (“Officer”) (NPB and Bank are sometimes
referred to herein collectively as “Employer”).
 
BACKGROUND


1. Officer is an officer, director and shareholder of Ellsworth, Carlton, Mixell
& Waldman, P.C. (“ECM&W”), a law firm headquartered in Wyomissing, Pennsylvania.


2. ECM&W provides numerous legal services to NPB and Bank as general counsel,
including advice regarding various Federal and state securities law compliance
issues.


3. In his capacity as an attorney with ECM&W, Officer is primarily responsible
for supervising and performing the various legal services involved in connection
with providing NPB and Bank with such securities law legal advice.


4. Given the current securities law regulatory environment, NPB and Bank have
determined that it is in NPB’s and Bank’s best interests to employ a securities
law compliance director to concentrate solely on securities law compliance
matters.


5. NPB and Bank desire to employ Officer as Senior Vice President - SEC
Compliance Director and Officer desires to be employed by NPB and Bank as Senior
Vice President - SEC Compliance Director, on the terms and conditions set forth
herein.
 
AGREEMENT


NOW, THEREFORE, in consideration of the mutual promises contained herein, and
each intending to be legally bound, NPB, Bank and Officer agree as follows:


1. Background. The matters set forth in the “Background” section of this
Agreement are incorporated by reference herein.


2. Position, Duties.


(a) During the time this Agreement is in effect, NPB and Bank will employ
Officer as Senior Vice President - SEC Compliance Director, or in such other
comparable or higher ranking senior officer position as may from time to time be
assigned to Officer by executive management of NPB or Bank. Officer accepts such
employment, with such powers and duties as may from time to time be determined
by an executive officer of NPB or Bank. Officer’s duties shall include
compliance with Employer’s Code of Conduct as in effect from time to time.
 
 
1

--------------------------------------------------------------------------------


 


(b) Officer will devote substantially all his time and attention to, and will
use his best energies and abilities in the performance of, his duties and
responsibilities as prescribed in this Section 2, and will not engage in
consulting work or any trade or business for his own account or for or on behalf
of any other person, firm or corporation which competes, conflicts, or
interferes with the performance of his duties hereunder in any way.


3. Compensation. For all services to be rendered by Officer pursuant to Section
2, Employer will pay Officer a base salary of One Hundred Fifty Thousand Dollars
($150,000.00) per year (“Base Salary”). Employer shall pay such salary to
Officer in approximately equal installments during each year on the customary
salary payment dates of Employer, and such salary shall be subject to applicable
income tax withholding, deductions required by law, and other deductions
authorized by Officer. Employer will evaluate Officer’s performance annually,
and Officer may be eligible for annual merit increases in base salary. A base
salary increase shall, when it takes effect, become the new Base Salary for
purposes of this Agreement.


4. Health Insurance; Other Benefits. In addition to the compensation payable to
Officer pursuant to Section 3 hereof, Officer shall be entitled during the time
this Agreement is in effect:


(a) To participate in all health insurance and benefit plans, group insurance,
pension or profit-sharing plans, or other plan or plans providing benefits
applicable generally to employees of NPB or Bank which are presently in force or
which may hereafter be adopted by NPB or Bank.


(b) To the receipt of a cell phone allowance, in such amount as shall be
determined by Employer from time to time, in Employer’s sole discretion, but in
no event less than $30 per month; and


(c) To reasonable vacation and sick leave in accordance with Employer policy, as
the same may be revised from time to time.


5. Bonuses. As additional compensation for services rendered hereunder, Officer
shall be entitled during the time this Agreement is in effect:


(a) To participate as a “Type C Participant” in NPB’s Executive Incentive Plan,
assuming such plan remains in effect, or at an equivalent level in any successor
executive bonus plan covering the officers of NPB or Bank which may be adopted
by NPB or Bank; and


(b) To receive any discretionary bonus that may be awarded to him under the
Executive Incentive Plan or such successor executive bonus plan.
 
 
2

--------------------------------------------------------------------------------


 


Officer acknowledges that this Section 5 does not preclude NPB’s or Bank’s Board
of Directors, as the case may be, from amending or terminating the Executive
Incentive Plan or any other executive bonus plan in accordance with its terms.


6. Equity-Based Compensation Program. Officer shall be eligible during the time
this Agreement is in effect to participate in NPB’s long-term equity-based
compensation program as in effect on the date hereof or as may hereafter be
amended or modified from time to time. Any discretionary terms of grants or
awards to Officer under such program (other than with respect to amount) shall
be consistent with grants or awards to other senior officers generally.


Officer acknowledges that this Section 6 does not preclude NPB’s Board of
Directors from amending or terminating NPB’s long-term equity compensation
program at any time.


7. Change in Control.


(a) If a Change in Control (defined in Section 7(b)) shall occur during the time
this Agreement is in effect and if within one hundred eighty (180) days after
the effective date of a Change in Control (or thirty (30) days after the
completion of the conversion of the computer systems if such conversion is later
than one hundred eighty (180) days after the effective date of a Change in
Control, in either event, the “Transition Period”) there shall be:


(i) Any involuntary termination of Officer’s Employment (defined in Section
7(c)) (other than for Cause (defined in Section 8(c));


(ii) Any reduction in Officer’s title, responsibilities or authority, including
such title, responsibilities or authority as such may be increased from time to
time;


(iii) Any reduction in Officer’s Base Salary in effect immediately prior to a
Change in Control, or any failure to provide Officer with benefits at least as
favorable as those enjoyed by Officer under any of the pension, life insurance,
medical, health and accident, disability or other employee plans of NPB or Bank
in which Officer participated immediately prior to a Change in Control, or the
taking of any action that would materially reduce any of such compensation or
benefits in effect at the time of the Change in Control, unless such reduction
relates to a reduction applicable to all employees generally;


(iv) Any reassignment of Officer beyond a thirty (30) mile commute by automobile
from Boyertown, Pennsylvania; or


(v) Any requirement that Officer travel in performance of his duties on behalf
of NPB or Bank for a greater period of time during any year than was required of
Officer during the year preceding the year in which the Change in Control
occurred (each of the foregoing, a “Triggering Event”);
 
 
3

--------------------------------------------------------------------------------


 
 
 


then, at the option of Officer, exercisable by Officer within one hundred eighty
(180) days of the occurrence of any Triggering Event within the Transition
Period, Officer may resign from Employment (or, if involuntarily terminated,
give notice of intention to collect benefits hereunder) by delivering a notice
in writing to NPB, in which case Officer shall be entitled to a lump sum cash
severance payment equal to 100% of Officer’s Base Salary in effect immediately
prior to a Change in Control, which Employer shall pay to Officer within fifteen
(15) days of Officer’s termination of Employment.


(b) “Change in Control” means:


(i) An acquisition by any “person” or “group” (as those terms are defined or
used in Section 13(d) of the Exchange Act) of “beneficial ownership” (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of NPB representing
24.99% or more of the combined voting power of NPB’s securities then
outstanding;


(ii) A merger, consolidation or other reorganization of Bank, except where the
resulting entity is controlled, directly or indirectly, by NPB;


(iii) A merger, consolidation or other reorganization of NPB, except where
shareholders of NPB immediately prior to consummation of any such transaction
continue to hold at least a majority of the voting power of the outstanding
voting securities of the legal entity resulting from or existing after any
transaction and a majority of the members of the Board of Directors of the legal
entity resulting from or existing after any such transaction are former members
of NPB’s Board of Directors;


(iv) A sale, exchange, transfer or other disposition of substantially all of the
assets of Bank to another entity, except to an entity controlled, directly or
indirectly, by NPB;


(v) A sale, exchange, transfer or other disposition of substantially all of the
assets of NPB to another entity, or a corporate division involving NPB; or


(vi) A contested proxy solicitation of the shareholders of NPB that results in
the contesting party obtaining the ability to cast 25% or more of the votes
entitled to be cast in an election of directors of NPB.


(c) “Employment” means Officer’s employment by NPB and Bank at any particular
time in the capacity described in Section 2 of this Agreement, or in such other
comparable or higher ranking senior officer position.
 
 
 
4

--------------------------------------------------------------------------------




(d) Officer shall not be required to mitigate the amount of any payment provided
for in Section 7(a) by seeking other employment or otherwise, nor shall the
amount of any payment or benefit provided for in Section 7(a) be reduced by any
compensation earned by Officer as the result of employment by another employer
or by reason of Officer’s receipt of or right to receive any retirement or other
benefits after the date of termination of employment or otherwise.


8. Term.


(a) This Agreement shall be for a term of three years, beginning on October 18,
2004 and ending on October 17, 2007, subject to earlier termination in the event
of default by either party, or the sickness, disability, incapacity or other
inability on the part of Officer to provide all or a substantial portion of the
services pursuant to Section 2 hereof.


(b) Officer may terminate his employment with Employer at any time. In such
event:


(i) This Agreement shall terminate at that time; and


(ii) Employer shall not be obligated to pay Officer any further compensation
pursuant to Section 3, any further benefits pursuant to Sections 4 or 6, or any
further bonuses pursuant to Section 5, in any case except for such compensation,
benefits or bonuses, if any, accrued and unpaid through the date of termination.


(c) Nothing contained in this Agreement shall be construed to prevent Employer
from terminating this Agreement, and thus the Employment of Officer hereunder,
at any time for “Cause.”


As used in this Agreement, “Cause” means the occurrence of either of the
following:


(i) Officer’s conviction of, or plea of guilty or nolo contendere to, a felony
or a crime of falsehood or involving moral turpitude; or


(ii) The willful failure by Officer to substantially perform his duties to
Employer, other than a failure resulting from Officer’s incapacity as a result
of the Officer’s disability, which willful failure results in demonstrable
material injury and damage to Employer.


Notwithstanding the foregoing, Officer’s Employment shall not be deemed to have
been terminated for cause if such termination took place as a result of:


(i) Questionable judgment on the part of Officer;


(ii) Any act or omission believed by Officer in good faith, to have been in or
not opposed to the best interests of Employer; or
 
 
 
 
5

--------------------------------------------------------------------------------




(iii) Any act or omission in respect of which a determination could properly be
made that Officer met the applicable standard of conduct prescribed for
indemnification or reimbursement or payment of expenses under the Bylaws of NPB
or Bank or the laws of the Commonwealth of Pennsylvania, or the directors and
officers’ liability insurance of NPB or Bank, in each case as in effect at the
time of such act or omission.


In such event:


(i) Employer shall give Officer a written notice of termination effective on the
date specified by Employer in such notice, which notice shall contain a full
statement of the facts and reasons for such termination;


(ii) This Agreement shall terminate on the effective date specified in such
notice; and


(iii) Employer shall not be obligated to pay Officer any further compensation
pursuant to Section 3, any further benefits pursuant to Sections 4 or 6, or any
further bonuses pursuant to Section 5, in any case except for such compensation,
benefits or bonuses, if any, accrued and unpaid through the date of termination.


(d) Employer may terminate Officer’s employment without “Cause” at any time. In
such event:


(i) This Agreement shall remain in effect for the remainder of the term set
forth in subsection 8(a);


(ii) Employer shall continue to pay Officer the compensation set forth in
Section 3 for the remainder of the term of this Agreement, at the times set
forth in Section 3;


(iii) Employer shall continue to provide Officer with the health insurance
benefits then being provided to Officer pursuant to Section 4(a) of this
Agreement; and


(iv) If a Change in Control (defined in Section 7(b)) shall occur prior to the
end of the term of this Agreement, Employer shall pay to Officer the payment to
which Officer would otherwise be entitled pursuant to Section 7(a).


For purposes of this subsection 8(d), a termination of Officer’s employment due
to his death or total disability shall be treated as if Officer was terminated
without “Cause”, and Employer shall pay to Officer’s spouse the amounts that
would be payable to Officer pursuant to subsections 8(d)(ii) and (iii) at the
times set forth in such subsections. For purposes of this Section 8,
“Disability” means that, because of Officer’s injury or sickness, Officer cannot
perform each of the material duties of his regular occupation, as determined by
Employer in good faith.
 
 
6

--------------------------------------------------------------------------------


 
9. Non-Competition. Officer acknowledges that NPB is a registered bank holding
company and financial services company engaged principally in the commercial and
retail banking business through its ownership, support, operation and management
of its banking subsidiary, Bank, and its other direct and indirect non-bank
subsidiaries. Officer also acknowledges that NPB is a publicly traded company
whose shares are listed on the National Market tier of The Nasdaq Stock Market.
Officer acknowledges that his primary responsibilities for Employer as SEC
Compliance Director include responsibility for ensuring that NPB remains
compliant with the rules and regulations of the Securities and Exchange
Commission under the Securities Act of 1933, as amended, and the Securities
Exchange Act of 1934, as amended (the “Restricted Business”).
Accordingly, during the longer of



(i)  
the time this Agreement is in effect, and




(ii)  
if Officer’s employment with Employer is voluntarily terminated by Officer

 
and for a period of twenty four months thereafter, Officer shall not, directly
or indirectly, acting alone or in conjunction with others:


(a) Engage as a director, officer, employee, partner, member, five percent (5%)
or more shareholder, agent, consultant or in any other capacity in the
Restricted Business for any business that is in the financial services industry
in any location that is within fifty (50) miles of Wyomissing, Berks County,
Pennsylvania (it being understood that nothing in this Section 9(a) shall
prevent Officer from becoming a director, officer, employee, partner, member,
five percent (5%) or more shareholder, agent, consultant or engaging in any
other capacity of or for an established law firm providing legal advice in the
Restricted Business to financial service companies during the twenty four month
period referenced above);


(b) Request any customers of NPB or Bank to curtail or cancel their business
with NPB or Bank;


(c) Solicit, canvass or accept any business or transaction for any other person,
firm, corporation, partnership or business similar to that of NPB or Bank;


(d) Induce, or attempt to influence, any employee of NPB or Bank to terminate
employment with NPB or Bank, or to enter into any employment or other business
relationship with any other person (including Officer), firm, corporation or
partnership; or


(e) Act or conduct himself in any manner which he shall have reason to believe
is inimical or contrary to the best interests of NPB or Bank.
 
 
 
7

--------------------------------------------------------------------------------




Employer may enforce the provisions of this Section 9 by suit for damages,
injunction, or both. Officer agrees that Employer would be irreparably injured
by the breach of any provision of this Section 9, and money damages alone would
not be an appropriate measure of the harm to Employer from such continuing
breach. Therefore, equitable relief, including specific performance of the
provisions of this Section 9 by injunction, would be an appropriate remedy for
the breach of these provisions.


10. Non-Disclosure. During the longer of



(i)  
the time this Agreement is in effect, and




(ii)  
the period of Officer’s employment with Employer

 
and for a period of twenty four months thereafter, Officer shall not, directly
or indirectly, acting alone or in conjunction with others, disclose to any
person, firm or corporation any of the following information which is not
otherwise in the public domain: any trade secret, any details of organization or
business affairs, any names of past or present customers or employees of NPB,
Bank or any other entity controlled by NPB or Bank, or any other information
relating to the business of NPB, Bank or any other entity controlled by NPB or
Bank.


Employer may enforce the provisions of this Section 10 by suit for damages,
injunction, or both. Officer agrees that Employer would be irreparably injured
by the breach of any provision of this Section 10, and money damages alone would
not be an appropriate measure of the harm to Employer from such continuing
breach. Therefore, equitable relief, including specific performance of the
provisions of this Section 10 by injunction, would be an appropriate remedy for
the breach of these provisions.


11. Release of Non-Competition Covenant. Notwithstanding Section 9 of this
Agreement, if Employer terminates Officer's employment without cause pursuant to
Section 8(d) of this Agreement, Officer may, at his option, at any time prior to
termination of this Agreement pursuant to Section 8(a), elect to accept a
position in the Restricted Business with another business that is in the
financial services industry otherwise prohibited by Section 9(a) of this
Agreement, in which case:


(a) Officer shall concurrently give Employer written notice of such election;


(b) This Agreement shall terminate immediately, including without limitation
Section 9 hereof; and


(c) Employer shall immediately cease making any payments or providing any health
insurance benefits pursuant to Sections 8(d)(2), (3) or (4) of this Agreement.



 

8

--------------------------------------------------------------------------------



12. Binding Effect, Assignment.


(a) This Agreement shall be binding upon and inure to the benefit of NPB and
Bank, and it shall be assignable to any corporation, bank or other entity which
may acquire NPB’s or Bank’s business or all or substantially all of the assets
of NPB or Bank, or with or into which NPB or Bank may be merged or consolidated,
as provided in Section 12(b).


(b) Each of NPB and Bank shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of NPB or Bank to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that NPB or Bank would be required to perform it if no such succession
had taken place. Failure to obtain such assumption and agreement prior to the
effectiveness of any such succession shall constitute a breach of this
Agreement, in which case a “Change in Control” (as defined in Section 7(b))
shall be deemed to have occurred and Officer shall have the immediate right to
take the actions and receive the payments provided in Section 7 hereof. As used
in this Agreement, “NPB” and “Bank” shall mean NPB and Bank as previously
defined and any successor to the business and/or assets of NPB or Bank as
aforesaid which assumes and agrees to perform this Agreement by operation of law
or otherwise.


(c) This Agreement shall be binding upon and inure to the benefit of Officer,
his personal and legal representatives, heirs, distributees, devisees and
assigns. Notwithstanding the foregoing, the obligations and duties of Officer
hereunder shall be personal and not assignable or delegable by him in any manner
whatsoever.


13. Notices. All notices or other communications hereunder shall be in writing
and shall be deemed given upon delivery if delivered personally or two business
days after mailing if mailed by prepaid, registered or certified mail, return
receipt requested, addressed as follows:





                                             If to NPB, to:      
Wayne R. Weidner
 
Chairman, and Chief Executive Officer
 
National Penn Bancshares, Inc.
 
Reading and Philadelphia Avenues
 
Boyertown, PA 19512
                                                 If to Bank, to:      
Glenn E. Moyer
 
President and Chief Executive Officer
 
National Penn Bank
 
Reading and Philadelphia Avenues
 
Boyertown, PA 19512

 
9

--------------------------------------------------------------------------------







                                             If to Officer, to:      
H. Anderson Ellsworth
 
65 Wellington Boulevard
 
Wyomissing, PA 19610


or to such other address as may have been previously furnished by the party to
the other by notice given in the manner provided herein.


14. Entire Agreement. This Agreement is intended by the parties to constitute
and does constitute the entire agreement between NPB, Bank and Officer with
respect to the employment of Officer by NPB and Bank. This Agreement supersedes
any and all prior agreements, understandings, negotiations and discussions of
the parties, whether oral or written.


15. Amendment. This Agreement may be amended, modified, waived, discharged or
terminated only by an instrument in writing signed by Officer, an authorized
officer of NPB or an authorized officer of Bank, as the case may be, against
whom or which enforcement of the amendment, modification, waiver, discharge or
termination is sought.


16. Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic internal law of the Commonwealth of Pennsylvania.


17. Interpretation of Provisions. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.


18. Captions. The captions contained in this Agreement are for reference
purposes only and are not part of this Agreement.


19. Joint and Several Obligations. All obligations of NPB and Bank herein shall
be joint and several obligations.








[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

10

--------------------------------------------------------------------------------



20. Survival. Notwithstanding any termination of this Agreement, the provisions
of Sections 7, 9 and 10 shall, except as otherwise expressly provided herein,
survive such termination and remain in full force and effect.


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 
NATIONAL PENN BANCSHARES, INC.
         
By: /s/ Wayne R. Weidner
 
Name: Wayne R. Weidner
 
Title: Chairman/CEO
         
NATIONAL PENN BANK
         
By: /s/ Glenn E. Moyer
 
Name: Glenn E. Moyer
 
Title: President/CEO
       
Witness: /s/ Sandra L. Spayd
/s/ H. Anderson Ellsworth
 
H. Anderson Ellsworth

 
 
11

--------------------------------------------------------------------------------